Order entered February 27, 2014




                                                 In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                           No. 05-13-01124-CR

                                    JAIME FALFAN, Appellant

                                                   V.

                                THE STATE OF TEXAS, Appellee

                       On Appeal from the Criminal District Court No. 6
                                    Dallas County, Texas
                            Trial Court Cause No. F-1271690-X

                                               ORDER
        The State’s brief in this case was due to this Court on January 26, 2014. The State had

previously requested and received an extension of time to file this brief. Although counsel

asserts that this case has not yet been set for submission, the case is set for submission at 9:00

A.M. on May 27, 2014. This information was sent to counsel by message dated January 29,

2014. Nevertheless, the Court GRANTS the state’s February 25, 2014 second motion for

extension of time to file state’s brief.


        We ORDER the Clerk of Court to file the state’s brief as of the date of this order.


                                                          /s/   DOUGLAS S. LANG
                                                                JUSTICE